                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

                                    )
ALLISON HAMES,                      )
                                    )
     Plaintiff,                     )
                                    )
v.                                  )   No. 2:18-cv-02121-SHM-cgc
                                    )
SUNTRUST BANK;                      )
CITIBANK, N.A.;                     )
and JEFFREY CRANFORD,               )
                                    )
     Defendants.                    )
                                    )
                                    )

                               ORDER



     Before the Court is Plaintiff Allison Hames’ February 15,

2019 Second Motion for Default Judgment as to Jeffrey Cranford.

(ECF No. 38.)     For the following reasons, the motion is DENIED

WITHOUT PREJUDICE.

I.   Background

     Hames filed a Complaint against Defendants SunTrust Bank

(“SunTrust”),   Citibank,   N.A.   (“Citibank”),   and   a   fictitious

party labeled John Doe in the Tennessee Circuit Court for the

Thirtieth Judicial District at Memphis.            (ECF No. 1.)     On

February 22, 2018, SunTrust removed to this Court on the basis

of diversity jurisdiction.    (Id.)     On May 21, 2018, Hames filed
an Amended Complaint identifying the fictitious party as Jeffrey

Cranford.       (ECF No. 20.)

       Hames’     Amended   Complaint      brings   four   claims   against

Defendants: (1) a breach of contract and breach of fiduciary

duty claim against SunTrust; (2) a conversion claim against

Cranford; (3) a “fraud and/or misrepresentation” claim against

Cranford; and (4) a claim for “other reckless and/or negligent

actions and/or omissions” against SunTrust and Citibank.               (ECF

No. 20 ¶¶ 18-38.)       Hames seeks $150,000 in compensatory damages

from all Defendants “jointly and severally,” $500,000 in punitive

damages from SunTrust and Citibank, and $1,000,000 in punitive

damages from Cranford.          (Id. at 7.)

       On June 11, 2018, Hames, SunTrust, and Citibank filed a

joint motion to stay the proceedings in this case because of a

related criminal case in which Cranford is a defendant.                (ECF

No. 26); see generally United States of America v. Cranford, No.

2:18-cr-20103-JTF (W.D. Tenn.).            The Court granted the parties’

joint motion and stayed proceedings on June 12, 2018.               (ECF No.

27.)

       Cranford was served on June 26, 2018.         (ECF No. 31-1.)     The

Summons instructed Cranford to serve an answer on Hames or her

attorney within twenty-one days after service.              (ECF No. 30.)

Cranford has not filed a responsive pleading or appeared in this

action.     On September 10, 2018, Hames filed a Motion for Entry

                                       2
of Default against Cranford under Federal Rule of Civil Procedure

55(a).     (ECF No. 34.)     On September 10, 2018, the Court Clerk

entered a Default against Cranford under Rule 55(a).                 (ECF No.

35.)

       On September 11, 2018, Hames moved for Default Judgment as

to   Defendant   Jeffrey    Cranford       under   Federal    Rule   of   Civil

Procedure 55(b).       (ECF No. 36.)       The Court denied Hames’ motion

because she had not offered sufficient evidence to support

damages.      (ECF No. 37.)      The Court had before it only the

allegations in the Amended Complaint and an affidavit of Hames’

counsel, who did not purport to have personal knowledge of the

facts.     (See id.)

       On February 15, 2019, Hames filed a Second Motion for

Default Judgment as to Defendant Jeffrey Cranford under Federal

Rule of Civil Procedure 55(b).         (ECF No. 38.)1        On May 14, 2019,

the Court ordered SunTrust and Citibank to submit evidence

sufficient to establish diversity jurisdiction following the May

21, 2018 joinder of Cranford as a defendant.             (ECF No. 39.)       On

May 24, 2019, SunTrust and Citibank filed an Amended Notice of

Removal.    (ECF No. 40.)



1
  Hames says in her motion that she moves “pursuant to Rule
55(b)(1).” (ECF No. 38 at 1.) That rule addresses entry of default
judgment by the Court Clerk for a sum certain. The Court construes
Hames’ motion under Rule 55(b)(2), which addresses entry of default
judgment by the Court.

                                       3
II.   Jurisdiction

      Federal   courts    must    consider   their   subject-matter

jurisdiction in every case.      Answers in Genesis of Ky., Inc. v.

Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir.

2009).    Before a court can enter default judgment, it must

establish that it has subject-matter jurisdiction.      10A Charles

Alan Wright et al., Federal Practice and Procedure § 2682 (4th

ed. 2019).

      The Court has diversity jurisdiction over this case under

28 U.S.C. § 1332(a). The requirements for diversity jurisdiction

are: (1) no plaintiff may be a citizen of the same state as any

defendant; and (2) the amount in controversy must be greater

than $75,000.00.     28 U.S.C. § 1332(a); Strawbridge v. Curtiss,

7 U.S. (3 Cranch) 267, 267 (1806).

      For purposes of diversity jurisdiction, a person is a

citizen of the state in which he is domiciled.        Newman-Green,

Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989); Smith v.

Queener, No. 17-5770, 2018 WL 3344176, at *2 (6th Cir. Jan. 4,

2018).   The Court previously found that Hames, SunTrust, and

Citibank are citizens of Tennessee, Georgia, and South Dakota,

respectively.   (ECF No. 39 at 4.)      In their Amended Notice of

Removal, SunTrust and Citibank submit several documents from

Cranford’s related criminal case indicating that Cranford is a

resident of California.    (ECF No. 40 at 4-5; see also ECF Nos.

                                   4
 40-3 (Indictment); 40-6 (Cranford’s Mot. for Waiver of Appearance

 at Report Dates/Status Conference); 41-1 (Conditions of Release

 and Appearance); 41-2 (Cranford’s Mot. to Continue Trial).)              “As

 a general rule, the place where a person lives is taken to be

 his proper domicile until the evidence establishes the contrary.”

 Hayes v. Cowans, No. 14-cv-2366, 2014 WL 2972298, at *13 (W.D.

 Tenn. July 2, 2014) (citing Dist. of Columbia v. Murphy, 314

 U.S. 441, 455 (1941)).        Cranford has submitted no contrary

 evidence.    The    Court   finds   that   Cranford   is   a   citizen    of

 California and that the parties are completely diverse.

       The amount-in-controversy requirement is satisfied.           Hames

 alleges that the amount in controversy exceeds $75,000.              (ECF

 No. 20 at 7.)      “[T]he sum claimed by the plaintiff controls if

 the claim is apparently made in good faith.”          St. Paul Mercury

 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938).

III.   Analysis

       Rule 55(b) of the Federal Rules of Civil Procedure governs

 default judgments.     See Fed. R. Civ. P. 55(b).          Once the Court

 Clerk has entered a default, all well-pled allegations are deemed

 admitted, except those concerning damages.        See Antoine v. Atlas

 Turner, Inc., 66 F.3d 105, 110-11 (6th Cir. 1995). As to damages,

 “[t]he allegations in the complaint . . . are not deemed true.

 The district court must instead conduct an inquiry in order to

 ascertain the amount of damages with reasonable certainty.”

                                     5
Vesligaj v. Peterson, 331 F. App’x 351, 355 (6th Cir. 2009)

(quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d

151, 155 (2d Cir. 1999)).   Whether to enter a default judgment

is a matter of “sound judicial discretion.”     Wright, et al.,

Federal Practice and Procedure § 2682.

     A plaintiff seeking a default judgment must fulfill several

procedural obligations.   See Broad. Music, Inc. v. Marler, No.

1:09–cv–193, 2009 WL 3785878, at *4 (E.D. Tenn. Nov. 12, 2009).

She must: (1) properly serve the defendant with process; (2)

demonstrate that the opposing party has failed to answer or

otherwise respond to the complaint; (3) submit an affidavit

stating that the defendant is not an infant or an incompetent

person; and (4) submit an affidavit stating whether the defendant

is in military service, or if plaintiff is unable to determine

whether the defendant is in military service.      Id.; see also

Penn. Higher Educ. Assistance Agency v. Reinhart, No. 1:11-cv-

125, 2012 WL 3890245, at *2-3 (E.D. Tenn. Aug. 17, 2012).

     In Hames’ second motion for default judgment, she submits

a sworn affidavit to support her claim for damages.     (ECF No.

38-2.)   A sworn, uncontested affidavit may serve as sufficient

evidence of damages for default judgment.     See Dirs. of Ohio

Conference of Plasterers & Cement Masons Combined Funds, Inc. v.

Indus. Contracting Co., No. 5:17-cv-125, 2017 WL 6028247, at *2



                                6
(N.D. Ohio Dec. 4, 2017). There are, however, other deficiencies

in Hames’ motion.

      First, default judgment is not appropriate at this juncture

because proceedings in this case have been stayed.         The Court

stayed proceedings on June 12, 2018 because of Cranford’s related

criminal case.     (ECF No. 27.)   As long as proceedings are stayed,

the Court will not enter a default judgment.           See Joe Hand

Promotions, Inc. v. Blackburn, No. 7:11-cv-276, 2013 WL 4068165,

at *2 (E.D.N.C. Aug. 12, 2013) (declining to enter default

judgment as to defendant against whom proceedings were stayed).

      Second, there are procedural defects in Hames’ motion: (1)

it lacks an affidavit stating that Cranford is not a minor and

is not incompetent, and (2) it lacks an affidavit stating that

Cranford is not in military service.      These are prerequisites to

an entry of default judgment.      See Broad. Music, 2009 WL 3785878,

at *4.   Hames has not provided the necessary proofs, and the

Court will not presume them.

IV.   Conclusion

      For the foregoing reasons, Hames’ Second Motion for Default

Judgment is DENIED WITHOUT PREJUDICE.




                                    7
So ordered this 6th day of September, 2019.



                              /s/ Samuel H. Mays, Jr.
                            Samuel H. Mays, Jr.
                            UNITED STATES DISTRICT JUDGE




                               8
